COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF R. A. G., A               §               No. 08-16-00178-CV
 CHILD,
                                              §                 Appeal from the
                      Appellant.
                                              §               109th District Court

                                              §             of Crane County, Texas

                                              §                   (TC# 6365)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until November 7, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lilly A. Plummer, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 7, 2016.

       IT IS SO ORDERED this 11th day of October, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.